                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

MICHAEL D. WILLIAMS,

          Movant,

v.                                  Civil Action No. 2:19-cv-00909
                               Criminal Action No. 2:18-cr-00264-1

UNITED STATES OF AMERICA,

          Respondent.


                    MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Omar J.

Aboulhosn, entered on January 13, 2020; and the Magistrate Judge

having recommended that the court deny the movant’s motion under

28 U.S.C. § 2255 to vacate, set aside or correct sentence by a

person in federal custody; and no objection having been filed to

the Proposed Findings and Recommendation, it is ORDERED that the

findings made in the Proposed Findings and Recommendation of the

Magistrate Judge be, and they hereby are, adopted by the court

and incorporated herein. 1


          It is, therefore, ORDERED that this case be, and it

hereby is, dismissed without prejudice.


1 The court notes that the case numbers in the Proposed Findings
and Recommendation are inverted. The correct case numbers are
displayed in the above style.
          The Clerk is directed to forward copies of this

memorandum opinion and order to the movant, all counsel of

record, and the United States Magistrate Judge.


                                    ENTER: February 26, 2020




                                2
